PER CURIAM.
We find no error in the determination by the judge of compensation claims (JCC) that claimant had not yet reached maximum medical improvement. We further find no error in the reclassification of certain wage loss benefits to temporary partial disability benefits. However, based upon the frank concession of appellee’s counsel, as well as upon our own review of the record and transcript of the hearing, we find error in the JCC’s award of temporary partial disability benefits prior to July 23, 1992. Such benefits were not placed in issue by claimant.
AFFIRMED in part, REVERSED in part.
BARFIELD and KAHN, JJ., and SHIVERS, Senior Judge, concur.